J-S48031-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
             v.                           :
                                          :
DAVID ROLAND SNYDER,                      :
                                          :
                   Appellant              :          No. 1894 WDA 2015

            Appeal from the Judgment of Sentence October 22, 2015
                in the Court of Common Pleas of Potter County,
               Criminal Division, No(s): CP-53-CR-0000020-2011

BEFORE: BOWES, DUBOW and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                   FILED SEPTEMBER 14, 2016

        David Roland Snyder (“Snyder”) appeals from the judgment of

sentence entered following his conviction of four counts of delivery of a

controlled substance, two counts each of possession with intent to deliver a

controlled substance and criminal conspiracy, and one count of dealing in the

proceeds of unlawful activities.1 Counsel for Snyder has filed a Petition to

withdraw from representation and a brief pursuant to Anders v. California,

386 U.S. 738 (1967). We grant counsel’s Petition to withdraw, and affirm

the judgment of sentence.

        In October 2011, following a two-day jury trial, Snyder was convicted

of the above-described offenses.     On November 30, 2011, the trial court

sentenced Snyder to an aggregate prison term of 34-68 years, later modified

to 27-54 years.     On direct appeal, this Court affirmed the judgment of



1
    35 Pa.C.S.A. § 780-113(a)(30); 18 Pa.C.S.A. §§ 903, 5111.
J-S48031-16

sentence, after which the Pennsylvania Supreme Court denied allowance of

appeal. See Commonwealth v. Snyder, 83 A.3d 1079 (Pa. Super. 2013)

(unpublished memorandum), appeal denied, 87 A.3d 815 (Pa. 2014).

        On March 23, 2015, Snyder filed a Petition for relief under the Post

Conviction Relief Act.2    Thereafter, the Commonwealth and Snyder filed a

Joint Motion for Limited Grant of PCRA Relief by Stipulation and For

Resentencing (“Stipulation”).      In that Stipulation, the parties agreed that

Snyder is entitled to resentencing based upon the United States Supreme

Court’s holding in Alleyne v. United States, ___ U.S. ___, 133 S.Ct. 2151

(2013).    The PCRA court granted Snyder’s request for resentencing based

upon Alleyne, and denied all other claims for relief.               PCRA Order,

10/14/2015.

        At resentencing, for his conviction of delivery of cocaine, the trial court

sentenced Snyder to an aggregate prison term of 22 years, 9 months to 45

years, 6 months.        Thereafter, Snyder filed the instant timely appeal,

followed by a court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters

complained of on appeal.

        Before reviewing the claim raised by Snyder, we must first review

defense counsel’s Anders brief and Petition to withdraw.

        Prior to withdrawing as counsel on a direct appeal under
        Anders, counsel must file a brief that meets the requirements
        established by our Supreme Court in [Commonwealth v.]
        Santiago[, 978 A.2d 349 (Pa. 2009)]. The brief must:

2
    See 42 Pa.C.S.A. §§ 9541-9546.

                                    -2-
J-S48031-16



         (1) provide a summary of the procedural history and
         facts, with citations to the record;

         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and

         (4) state counsel’s reasons for concluding that the appeal
         is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

     Santiago, 978 A.2d at 361. Counsel also must provide a copy
     of the Anders brief to his client. Attending the brief must be a
     letter that advises the client of his right to: “(1) retain new
     counsel to pursue the appeal; (2) proceed pro se on appeal; or
     (3) raise any points that the appellant deems worthy of the
     court’s attention in addition to the points raised by counsel in the
     Anders brief.” Commonwealth v. Nischan, 2007 PA Super
     199, 928 A.2d 349, 353 (Pa. Super. 2007), appeal denied, 594
     Pa. 704, 936 A.2d 40 (2007).

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014).

     Here, counsel’s Petition to withdraw states that he has reviewed the

record and concluded that the appeal is frivolous. Our review also discloses

that in the Anders brief, counsel has provided the facts and procedural

history of the case, referred to any facts that could arguably support the

appeal, and counsel’s conclusion that the appeal his wholly frivolous.

Additionally, counsel notified Snyder that he was seeking permission to

withdraw, furnished Snyder with copies of the Petition to withdraw and

Anders brief, and advised Snyder of his right to retain new counsel or

proceed pro se to raise any points he believes worthy of this Court’s


                                  -3-
J-S48031-16

attention.     Accordingly,       counsel   has    complied      with   the   minimum

requirements of Anders/Santiago.

       As Snyder has filed neither a pro se brief nor a counseled brief with

new, privately-retained counsel, we review this appeal based on the issue

raised in the Anders brief.

       Snyder claims that the trial court sentenced him in violation of

Alleyne and Commonwealth v. Newman, 99 A.3d 86 (Pa. Super. 2014)

(en banc), as the court “relied on facts not queried to the jury, specifically[,]

the amount of drugs involved, in preparing the sentencing guidelines.”

Anders Brief at 1.

       This Court has concluded that Alleyne does not impact the use of the

sentencing enhancements, as sentencing guideline enhancements do “not

bind   the   trial   court   to    impose    any    particular     sentencing   floor.”

Commonwealth v. Ali, 112 A.3d 1210, 1226 (Pa. Super. 2015); accord

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1270 n.10 (Pa. Super.

2014) (en banc).        Accordingly, Snyder’s challenge to the sentencing

guideline enhancements, based upon Alleyne, lacks merit, and his claim in

this regard is wholly frivolous.

       Finally, our independent review of the certified record reveals no

preserved, non-frivolous issue that would arguably support this appeal.

Therefore, we grant counsel’s Petition to withdraw and affirm Snyder’s

judgment of sentence.



                                      -4-
J-S48031-16

     Petition to withdraw granted. Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/14/2016




                               -5-